TYSON, J.
(dissenting.) — The erroneous conclusion reached hy a majority of- the court is made plain by the fact that the act authorizing the issue of bonds hy the city of Greenville empowers that municipality to- erect a school building and to furnish the. same, and also authorizes the funds arising from the. sale of bonds to he committed to the custody of its own officer, a special treasurer, who was required to execute a bond to the city for their safe keeping; and undoubtedly the power conferred by the act is just as effective as if it had been written in the charter of the city. It is wholly impracticable “and unreasonable to suppose that the legislature intended that the municipality should construct and furnish the building in any other way than hy contract. Indeed, this is the only method that could have been adopted for its erection and equipment . It could certainly not have been expected that its officers and agents were to perform the manual labor necessary to the construction of the house had they been sufficiently skilled as artisans to do so; and it is not comprehensible that the legislature entertained the thought that the city had the necessary material on hand, of which to build it, and the necessary furniture to put into it. It is therefore entirely clear that it was contemplated that the municipality was either to purchase the material and the furniture and to employ the labor necessary to erect the building, or that it was to make a contract, as it did, for its construction and furnishing.
So, then, whether the one or the other (and it was within the business discretion of the officers of municipality which of these methods they would adopt), the authority and power to construct is necessarily conferred upon the municipality. The authority to contract carries with it the power to hind the city to pay the contract price to the other contracting party; and this, of course, out of whatever fund the-municipality may have available when the debt may mature. The fact that a special fund was *568created by tlie sale of the bonds, in so far as the rights of the contractor to be compensated under the contract with the city is concerned, is of no consequence. That fund wms provided .simply to enable the city to discharge such obligations, which we have showm it had authority to assume, under the contract for erecting the building and equipping it. It is absurd to say that the contractor must lose the debt which the city legally owes to him because its officers, to whom the funds w^ere confided, lias misappropriated them. He was the trusted agent of the city, and not the contractor. It was the city’s funds that he misappropriated, and not the contractor’s. The city had the exclusive control over them, and the contractor had none. He could not have been paid, wit bout obtaining u warrant from the city on its treasurer. That, officer would have been powerless to pay him without some authority from the municipality. And had he and the contractor appropriated any part of the fund, without authority from the city, even to the discharge of the debt legally due the latter by the city under the contract with him, this would have, perhaps, made the treasurer guilty of embezzlement.- — § 4668 of the code.
It could, with equal plausibility, he said that a city issuing bonds to he paid out of a fund to he raised by special taxation for that purpose cannot he made to pay them, if its treasurer,should misappropriate the fund after its collection and deposit with him.
Dowdedd and Bimpron, JJ., concur in these views.